DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, examiner initiated interview conducted on 4/20/2022, and eTD filed by the applicant on 4/25/2022, claims 1-14, 16-17 and 19-20 are hereby allowed. Claims 15 and 18 are previously or currently cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard D. Ratchford, Jr (53,865) on 4/22/2022.

Examiner’s amendments are made for the claims listed below: 

10. (Currently amended) An error detection code generation circuit comprising:
a first cyclic redundancy check (CRC) engine configured to receive the first unit data and the first data bus inversion bits and to generate first error detection code bits based on the first unit data and the first data bus inversion bits;
a second CRC engine configured to receive second unit data and second data bus inversion bits and to generate second error detection code bits based on the second unit data and the second data bus inversion bits, the second error detection code bits including a selected bit and remaining unselected bits, the selected bit of the second error detection code bits having a first bit value during the full code rate mode and having a second bit value during the half code rate mode, and the remaining unselected bits of the second error detection code bits have same values regardless of the code rate modes; and
an XOR circuit configured to receive the first error detection code bits and the second error detection code bits and to output the merged error detection code bits by performing an exclusive OR function during the half code rate mode,
wherein the error detection code generation circuit is configured to output the first error detection code bits and the second error detection code bits in response to the first level of the mode signal and to output the merged error detection code bits in response to the second level of the mode signal,
wherein the first error detection code bits are generated by applying a first generation matrix on the first unit data and the first data bus inversion bits, and the second error detection code bits are generated by applying a second generation matrix on the second unit data and the second data bus inversion bits, the second generation matrix includes first matrix elements corresponding to the selected bit of the second error detection code bits and second matrix elements corresponding to remaining unselected bits of the second error detection code bits, and the first matrix elements of the second generation matrix, during the full code rate mode, has a first data pattern in response to the first level of the mode signal, and during the half code rate mode, has a second data pattern in response to the second level of the mode signal, the first and second data patterns being inverted patterns with respect to each other.

13. (Canceled)

14. (Currently amended)	The error detection code generation circuit of claim 10, wherein, during the half code rate mode, the first matrix elements of the second generation matrix and corresponding matrix elements of the first generation matrix are inverted with respect to each other.

15. (Currently amended) An error detection code generation circuit providing an error checking mode for a semiconductor memory device, the error detection code generation circuit comprising:
a first cyclic redundancy check (CRC) engine configured to receive first unit data and first data bus inversion bits and to generate first error detection code bits based on the first unit data and the first data bus inversion bits during the error checking mode;
a second CRC engine configured to receive second unit data and second data bus inversion bits and to generate second error detection code bits based on the second unit data and the second data bus inversion bits, the second error detection code bits having a first data value in response to a first level of a mode signal or a second data value in response to a second level of the mode signal during the error checking mode; and
an XOR circuit configured to receive the first error detection code bits and the second error detection code bits and to output final error detection code bits by performing an exclusive OR function in response to the second level of the mode signal; and
wherein the second CRC engine configured to output a first bit value of the most significant bit of the second error detection code bits to the XOR circuit in response to the first level of the mode signal and a second bit value of the most significant bit of the second error detection code bits to the XOR circuit in response to the second level of the mode signal,
wherein the first error detection code bits are generated by applying a first generation matrix on the first unit data and the first data bus inversion bits, and the second error detection code bits are generated by applying a second generation matrix on the second unit data and the second data bus inversion bits, the second generation matrix including first matrix elements corresponding to the most significant bit of the second error detection code bits and second matrix elements corresponding to remaining bits of the second error detection code bits, the first matrix elements of the second generation matrix, during the full rate mode, having a first data pattern in response to the first level of the mode signal, and during the half rate mode, having a second data pattern in response to the second level of the mode signal respectively..

18. (Canceled)

19. (Currently amended) The error detection code generation circuit of claim 15, wherein the first data pattern and the second data pattern are complementary.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 10 and 15.

Cited prior of record Wang (US 2017/0075754 A1) teaches, a cyclic redundancy check (CRC) device configured to support parallel calculation of a CRC value for a data frame comprises a plurality of CRC processing units each configured to accept one of a plurality of data segments of the data frame of a variable size that can be unknown to the CRC device beforehand and generate one of plurality of partial CRC values in parallel with rest of the CRC processing units over multiple clock cycles/iterations. The CRC device further comprises an integration component configured to integrate the plurality of partial CRC values from the plurality of CRC processing units into one final CRC value for the data frame, wherein the final CRC value is attached to the data frame for error checking during storage or transmission of the data frame.

Another cited prior of record Ziesler et al. (US 2012/0079347 A1) teaches, a Cyclic Redundancy Check (CRC) coding module is selected, from a plurality of different CRC coding modules, for coding a block of information. A generic coder, which is configurable to perform CRC coding based on any of the plurality of different CRC coding modules, is configured to perform CRC coding for the block of information based on the selected CRC coding module. A block of information for which a coding operation is to be performed may be segmented into a plurality of segments having respective lengths. Respective generic coders may be configured to perform the coding operation for the plurality of segments. In this case, a result of the coding operation for the block of information may be determined based on results of the coding operations for the plurality of data segments.

Further, cited prior art of record Ware et al. (US 2016/0173128 A1) teaches, a memory controller includes write circuitry to transmit write data to a memory device, the write circuitry includes a write error detection correction (EDC) encoder to generate first error information associated with the write data. Data bus inversion (DBI) circuitry conditionally inverts data bits associated with each of the write data words based on threshold criteria. Read circuitry receives read data from the memory device. The read circuitry includes a read EDC encoder to generate second error information associated with the received read data. Logic evaluates the first and second error information and conditionally reverse-inverts at least a portion of the read data based on the decoding.

As per claim 1:
The cited prior art of records Wang (US 2017/0075754 A1), or Ziesler et al. (US 2012/0079347 A1), or Ware et al. (US 2016/0173128 A1) does not teach or suggest either alone or in combination: “a second CRC engine configured to receive second unit data and second data bus inversion bits and to generate the second error detection code bits based on the second unit data and the second data bus inversion bits, the second error detection code bits including a selected bit and remaining unselected bits, the selected bit of the second error detection code bits having a first value during the full code rate mode and having a second value during the half code rate mode, and the remaining unselected bits of the second error detection code bits have same values during the full code rate mode and the half code rate mode; and …wherein the error detection code generation circuit is configured to output the first error detection code bits and the second error detection code bits in response to the first level of the mode signal and to output the merged error detection code bits in response to the second level of the mode signal.” Consequently, claim 1 is allowed over the cited prior arts. 

As per claim 10:
The cited prior art records Wang (US 2017/0075754 A1), or Ziesler et al. (US 2012/0079347 A1), or Ware et al. (US 2016/0173128 A1)  does not teach or suggest either alone or in combination: “the second generation matrix includes first matrix elements corresponding to the selected bit of the second error detection code bits and second matrix elements corresponding to remaining unselected bits of the second error detection code bits. and the first matrix elements of the second generation matrix, during the full code rate mode. has a first data pattern in response to the first level of the mode signal, and during the half code rate mode, has a second data pattern in response to the second level of the mode signal, the first and second data patterns being inverted patterns with respect to each other.” Consequently, claim 10 is allowed over the cited prior arts. Independent claim 15 includes similar limitations of independent claim 10, and therefore, is allowed for similar reasons. 

The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-9, 11-12, 14, 16-17 and 19-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1, 10 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Yoon et al. (US 2009/0019344 A1) teaches an apparatus for generating error detection codes can include an error detection code generation unit configured to generate virtual error detection codes using virtual DBI information and data, and an error detection code regeneration unit configured to generate error detection codes using even and odd number information which define whether the number of data associated with the generation of the error detection codes is even or odd, DBI information associated with the even and odd number information, and the virtual error detection codes.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112